Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 11315325. Although the claims at issue are not identical, they are not patentably distinct from each other because 17/704998 is strictly broader than 11315325. It is well settled that "anticipation is the epitome of obviousness," in re McDaniel, 293 F3d. 1379,1385 (Fed. Cir. 2002}{quoting Connell v. Sears Roebuck & Co,, 722 F.2d 1542, 1.548 (Fed. Cir. 1.983}}; In re Fracalossi, 681 F.2d 792, 794 (CCPA 1982). Claim 1 is mapped below, and dependent claims correlate between 17/704998 and 11315325.
17/704998
11315325
A method comprising: receiving, at a first time, via a first sensor on a head-wearable device, a first input from an environment of a user; 
A method comprising: receiving, at a first time, via a first sensor on a head-wearable device, a first input from an environment of a user; 
determining, based on the first input, an occurrence of an event in the environment; 
determining, based on the first input, an occurrence of an event in the environment; 
receiving, via a second sensor on the head-wearable device, a second input from the user; 
receiving, via a second sensor on the head-wearable device, a second input from the user; 
identifying, based on the second input, an emotional reaction of the user, wherein the emotional reaction is identified from a group comprising an emotional reaction of a first type and an emotional reaction of a second type; 
identifying, based on the second input, an emotional reaction of the user, wherein the emotional reaction is identified from a group of two or more different types of emotional reactions; 
determining an association between the emotional reaction and the event; 
determining an association between the emotional reaction and the event; 
receiving, via the second sensor at a second time later than the first time, a third input from the user; 
receiving, at a second time later than the first time, an indication of an attempt by the user to recall information associated with the event, the indication received via the second sensor; 
constructing a query based on the third input; and 
constructing a query based on the indication presenting, at the second time, via a see-through display of the head-wearable device, a view of the environment; and
presenting, at the second time, via the see-through display, a response to the query, wherein the response is determined based on the determined association between the emotional reaction and the event.
presenting, at the second time, via a virtual companion displayed via the see-through display, a response to the query, wherein the response is determined based on the determined association between the emotional reaction and the event.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimota U.S. Patent/PG Publication 20190008466 in view of Fein U.S. Patent/PG Publication 20140098134.
Regarding claim 1:
 A method comprising: 
 receiving, at a first time, via a first sensor on a head-wearable device, (Shimota [0038] In the example shown in the drawings, the wearable computer 16 is made up of so-called VR (Virtual Reality) goggles, however, the wearable computer 16 may be a head mounted display having another form. Further, the wearable computer 16 may be configured to be capable of communicating with an attached output device (for example, a display, a projector), and instead of displaying images by itself, may display images on the output device.) a first input from an environment of a user (Shimota [0037] The sensors that are mounted in the wearable computer 16 may include, for example, any of a camera, a vitality sensor, a motion sensor, a position sensor, or an audio sensor. More specifically, by analyzing sensor values from these sensors, it is possible to detect a heartbeat, a pulse, a blood pressure, the pupils, a line of sight, movements, a position, or a voice of the user U.).
 determining, based on the first input, an occurrence of an event in the environment (Shimota [0046] In step S2, the event information acquisition unit 56 acquires event information associated with the information (particularly, the behavior information) that was acquired in step S1. More specifically, the event information acquisition unit 56 acquires the event information by extracting a portion of the behavior information, or by analyzing the content of the behavior information, and estimating an event. [0047] In this instance, the “event information” is defined as information related to an event that occurs in the vicinity of the user U or an event involving the user U. Such an event may be a behavior unit that is classified to an extent for which behavior analysis thereof is possible, may be an abstract event (for example, a date or a festival), or may be a particular and concrete event (for example, a meeting, a conversation, a behavior taking place during commuting).).
 receiving, via a second sensor on the head-wearable device, a second input from the user identifying, based on the second input, an emotional reaction of the user, (Shimota [0048] In step S3, the emotion information acquisition unit 58 acquires emotion information associated with the information (i.e., the collected data) that was acquired in step S1. More specifically, the emotion information acquisition unit 58 estimates the emotional state of the user U on the basis of the biometric information included in the collected data, and acquires an estimation result (quantitative value) as emotion information.) wherein the emotional reaction is identified from a group comprising an emotional reaction of a first type and an emotional reaction of a second type (Shimota [0049] Prior to this estimation, for example, the emotion information acquisition unit 58 may detect a level of emotional excitement by grasping a change in the heart rate, or may detect a facial expression by carrying out image processing with respect to a camera image including the face. In addition, on the basis of one or a plurality of the aforementioned detection results, the emotion information acquisition unit 58 quantifies the emotional state of the user U using one or a plurality of parameters (for example, happiness, anger, sorrow, pleasure).).
 determining an association between the emotional reaction and the event (Shimota [0051] In step S4, the data center 14 (and more specifically, the life log DB 71) associates the information acquired in steps S1 through S3, and records the associated information as a life log D1 of the user U. Prior to recording such information, the database processing unit 50 performs a process (i.e., a data coupling process) of associating information that was acquired at the same time or within a predetermined time period.).
 receiving, via the second sensor at a second time later than the first time, a third input from the user (Shimota [0073] In step S21 of FIG. 8, the personality analysis support server 12 determines whether or not a predetermined instruction operation (i.e., a request or an acknowledgment from the user U) has been received from an external device (for example, the wearable computer 16). An interface (HMI: Human Machine Interface) for accepting such an instruction operation may adopt various forms, including a mode of selecting from a displayed content list.) where it is implied the camera is used for the interface control.
 constructing a query based on the third input (Shimota [0075] In step S22, the database processing unit 50 performs a searching process of the personality analysis information DB 72 in accordance with the instruction (selection of content) received in step S21, and reads out analysis data D2 that matches the search condition. For the search condition, there may be cited, for example, that the classification items of the events are identical or similar.).
 and presenting, at the second time, via the see-through display, (Shimota [0038] In the example shown in the drawings, the wearable computer 16 is made up of so-called VR (Virtual Reality) goggles, however, the wearable computer 16 may be a head mounted display having another form. Further, the wearable computer 16 may be configured to be capable of communicating with an attached output device (for example, a display, a projector), and instead of displaying images by itself, may display images on the output device.)(Shimota Fig. 1, [0081]-[0083]) since the user is shown with an AR in the drawing, and AR scenarios are described. 
a response to the query, wherein the response is determined based on the determined association between the emotional reaction and the event (Shimota [0078] In step S24, the analysis information output unit 30 outputs to the user U the personality analysis information that was acquired in step S22 or step S23. Prior to the output thereof, the transmission/reception control unit 52 transmits the personality analysis information to the wearable computer 16. The wearable computer 16 visually displays the personality analysis information (in this instance, the analysis content D4) utilizing the display function that is incorporated therein.).
Shimota discloses an AR device with camera input as describe above. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Fein teaches:
receiving, at a first time, via a first sensor on a head-wearable device, (Fein: [0074] Referring particularly now to FIG. 6A, which illustrates an actual view 60a of a scene from the real environment. In this case, the actual scene 60a is scene of a beach. Based on the actual view 60a, the AR device 70* of FIG. 7A or 7B may generate an augmented view 60b as illustrated in FIG. 6B.)(Fein [0155]: [0155] As further illustrated in FIG. 11E, in some cases, operation 1154 may further include an operation 1155 for correlating the detected one or more user reactions with the one or more aspects of the one or more non-augmentation scene elements included in the augmented)
receiving, via a second sensor on the head-wearable device, a second input from the user identifying, based on the second input, an emotional reaction of the user, (Fein [0091] Turning now to FIG. 8A illustrating a particular implementation of the user reaction ascertaining module 102*(e.g., the user reaction ascertaining module 102' or the user reaction ascertaining module 102'') of FIGS. 7A and 7B. As illustrated, the user reaction ascertaining module 102* may include one or more sub-logic modules in various alternative implementations. For example, in various embodiments, the user reaction ascertaining module 102* may include a physiological characteristic determining module 802 that includes an eye characteristic determining module 804, which may further include an eye movement determining module 806 (which may further include an eye dwell path detecting module 808), an eye attention determining module 810 (which may further include an eye attention time determining module 812), and/or a pupil characteristic detecting module 814, and/or an augmented view aspect recording module 816 that includes an augmentation form recording module 818 (which may further include an augmentation shape/dimension recording module 820 and/or an augmentation location recording module 822),)
 receiving, via the second sensor (Fein [0093] FIG. 8C illustrates the various types of user interface devices that may be part of the user interface 110 of the AR device 70* of FIG. 7A or 7B. In various embodiments, the user interface 110 may include one or more display monitors 852 (e.g., a touchscreen, a liquid crystal display (LCD), a see-through display, and/or other types of display monitors), one or more visual capturing devices 854 (e.g., one or more video or web cameras, digital cameras, and/or other types of cameras 870--see FIG. 8D), one or more audio speakers 856, one or more audio input devices 858 (e.g., one or more microphones)--see also audio sensors 872 of FIG. 8D, and/or one or more keyboard/keypads 860. Although not depicted, other types of user interfaces 110 may be included with the user interface 110 in various alternative embodiments including, for example, a mouse or other types of user input/output devices. [0094] FIG. 8D illustrates at least some of the various types of sensors 120 that may be included with the AR device 70* (e.g. the AR device 70' of FIG. 7A or the AR device 70'' of FIG. 7B). As illustrated, the one or more sensors 120 that may be included with the AR device 70* may include one or more cameras 870 (note that the one or more cameras 870 may be the same as the one or more visual capturing devices 854 described above with respect to the user interface 110),)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a visual interface as taught by Fein. The rationale for doing so would have been it is a simple substitution of interface elements, where Shimota has a headset with cameras and accepts user input, and Fein has a headset with cameras and accepts user input, where the end result is a headset using cameras to accept input from a user. Therefore it would have been obvious to combine Fein with Shimota to obtain the invention.
Regarding claim 2:
 The method of claim 1, has all of its limitations taught by Shimota in view of Fein. Shimota further teaches  wherein the first input comprises at least one of an image of a physical object (Shimota [0082] In addition, in the case that the object of interest is a product, it is also possible to know what kind of emotional change accompanied the purchase of such a product, or what kind of emotional change accompanied the abstaining from purchasing the product.) and an audio signal (Shimota [0037] or an audio sensor.).
Shimmota discloses an audio sensor as describe above. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Fein teaches:
wherein the first input comprises at least one of an image of a physical object (Fein: [0074] Referring particularly now to FIG. 6A, which illustrates an actual view 60a of a scene from the real environment. In this case, the actual scene 60a is scene of a beach.) (Fein: [0086] Referring particularly now to FIG. 7A, which illustrates a block diagram of an AR device 70' that includes a […] one or more visual object recognition applications 164 (e.g., for visually recognizing one or more items that are visible in a scene from the real physical environment)
and an audio signal (Fein: [0086] Referring particularly now to FIG. 7A, which illustrates a block diagram of an AR device 70' that includes a […] one or more voice recognition applications 165, one or more sound recognition applications 166 (e.g., an application for recognizing/identifying sounds other than voice such as the sound of a train passing or waves crashing along a shoreline)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to include audio as taught by Fein. The motivation for doing so would have been to provide greater details about the event, and additional data to search. Therefore it would have been obvious to combine Fein with Shimmota to obtain the invention.
Regarding claim 3:
 The method of claim 1, has all of its limitations taught by Shimota in view of Fein. Shimota further teaches  wherein the second input comprises speech of the user, (Shimota [0037] The sensors that are mounted in the wearable computer 16 may include, for example, any of a camera, a vitality sensor, a motion sensor, a position sensor, or an audio sensor. More specifically, by analyzing sensor values from these sensors, it is possible to detect a heartbeat, a pulse, a blood pressure, the pupils, a line of sight, movements, a position, or a voice of the user U.).
and wherein identifying the emotional reaction includes determining a content for at least a portion of the speech (Shimota [0048] In step S3, the emotion information acquisition unit 58 acquires emotion information associated with the information (i.e., the collected data) that was acquired in step S1. ).
Regarding claim 4:
 The method of claim 1, has all of its limitations taught by Shimota in view of Fein. Shimota does not teach  gaze. In a related field of endeavor, Fein teaches:
wherein the second input comprises an eye movement of the user, and wherein identifying the emotional reaction includes determining a gaze direction for the user based on the eye movement (Fein [0050]: In some cases, the inward-facing camera associated with lens 16a may be used in order to track the gaze, focus, dwell path, and/or dwell time of one or more eyes of a user.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use gaze as taught by Fein. The rationale for doing so would have been that it combines prior art elements according to known methods since Shimota has a headset with cameras and is tracking the users face, and Fein has a headset with cameras and is tracking the users face, but also specifically gaze, where the gaze information is used in the same way as other data obtained by Shimota. Therefore it would have been obvious to combine Fein with Shimota to obtain the invention.
Regarding claim 5:
 The method of claim 1, has all of its limitations taught by Shimota in view of Fein. Shimota further teaches  wherein the second input comprises a field of view of the user, and wherein identifying the emotional reaction includes identifying at least one object within the field of view (Shimota [0046] In step S2, the event information acquisition unit 56 acquires event information associated with the information (particularly, the behavior information) that was acquired in step S1. More specifically, the event information acquisition unit 56 acquires the event information by extracting a portion of the behavior information, or by analyzing the content of the behavior information, and estimating an event. [0047] In this instance, the “event information” is defined as information related to an event that occurs in the vicinity of the user U or an event involving the user U. Such an event may be a behavior unit that is classified to an extent for which behavior analysis thereof is possible, may be an abstract event (for example, a date or a festival), or may be a particular and concrete event (for example, a meeting, a conversation, a behavior taking place during commuting).) (Shimota [0037] The sensors that are mounted in the wearable computer 16 may include, for example, any of a camera, a vitality sensor, a motion sensor, a position sensor, or an audio sensor. More specifically, by analyzing sensor values from these sensors, it is possible to detect a heartbeat, a pulse, a blood pressure, the pupils, a line of sight, movements, a position, or a voice of the user U.).
Regarding claim 6:
 The method of claim 1, has all of its limitations taught by Shimota in view of Fein. Shimota further teaches  the method further comprising determining an intensity of the emotional reaction, wherein the response to the query is determined further based on the intensity (Shimota [0049] Prior to this estimation, for example, the emotion information acquisition unit 58 may detect a level of emotional excitement by grasping a change in the heart rate, or may detect a facial expression by carrying out image processing with respect to a camera image including the face. In addition, on the basis of one or a plurality of the aforementioned detection results, the emotion information acquisition unit 58 quantifies the emotional state of the user U using one or a plurality of parameters (for example, happiness, anger, sorrow, pleasure).).
Regarding claim 7:
 The method of claim 1, has all of its limitations taught by Shimota in view of Fein. Shimota further teaches  wherein the association between the emotional reaction and the event is at least one of a temporal association and a spatial association (Shimota [0096] the life log DB 71 (life log recording unit) that associates the event information, the emotion information, and the behavior information, which are acquired at a same time or within a predetermined time period, and records the associated information as a life log D1 of the user U, and [5] the analysis information output unit 30 that outputs the recorded life log D1 or information (analysis data D2, analysis content D4) generated from the life log D1 as personality analysis information.).
Regarding claim 8:
 The method of claim 1, has all of its limitations taught by Shimota in view of Fein. Shimota further teaches  wherein the event comprises a first event, the method further comprising storing the association between the emotional reaction and the first event in a memory graph, wherein the memory graph comprises an association between the first event and a second event (Shimota [0064] The statistical tolerance range corresponds to a range in which a degree of statistical deviation of the behavior information is less than or equal to a threshold value, with past life logs D1 associated mutually with matching or similar events serving as a population.)(Shimota [0075] For the search condition, there may be cited, for example, that the classification items of the events are identical or similar.).
Regarding claim 9:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 10:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 11:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 12:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 15:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 18:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616